Judge Baley
dissenting.
Under the opinion of the majority all fabric used in swatch books is considered to be taxable. Even the tax authorities under their interpretation of G.S. 105-164.3(19) have excluded from taxation the fabric included in swatch books which are sent to out-of-state salesmen of the taxpayer and used solely out of state. There are other questions of statutory construction in this case, for example whether the swatch books as well as the furniture constitute manufactured products, whether use outside the state implies use by the taxpayer only, and whether the statute requires that the manufactured product must be sold in order to qualify its component parts for exemption from tax, which would seem to justify a definitive ruling by the Supreme Court and possible eventual legislative clarification.